DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of copending Application No. 16/645090 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites; "...a substantially axial inflow...", "...a substantially radial outflow...", "...extends substantially radially...", and "...has a diffuser inlet for a substantially radial inflow..."

The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. "Substantially" is defined as "la: consisting of or relating to substance, or 5: being largely but not wholly that which is specified" (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how many XXXXX. The term "substantially" modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not "substantially" the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other 

Therefore, claim 1 and its dependents (2-13) are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9,571,170 B2) in view of Erwin JR. (US Patent 3,460,748 A).


Regarding claim 1, Holbrook discloses an arrangement through which a process fluid (16, Fig. 1) is able to flow along a main flow direction (Fig. 1), comprising; an impeller (14) which is rotatable about an axis (11) in a direction of rotation (34, Fig. 2), and an upright diffuser (12) which is 

However, Holbrook does not teach or suggest a cover disk of the impeller and delimit impeller channels with respect to one another in a circumferential direction.

Erwin JR. teaches a centrifugal impeller (Fig. 1) with an axial to radial flow path, a cover disk (12), a wheel disk (22) that delimits impeller channels (Fig. 2) in a circumferential direction), that 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the impeller of Holbrook by adding the cover-side disk that would delimit the impeller channels with respect to one another in a circumferential direction, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that the inclusion of the cover-side disk would energize the boundary layers of the exiting flow and allow for further diffusion and pressure rise from the rotor (Col. 4, lines 39-57).

Regarding claim 2, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein a magnitude of a difference between cover disk-side and wheel disk-side inlet edge angles is at least 5 degrees (Holbrook Fig. 2, shows and example of one of the embodiments and the angle between the cover disk side and wheel disk side is over 5 degrees).

Regarding claim 3, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein an angle of attack of the guide vanes is smaller, on the cover disk side than on the wheel disk side, wherein, proceeding from the circumferential tangent, the angle of attack is a mathematically positively measured angle to the profile chord (Holbrook Fig. 2 shows that the angle of attack on the cover wheel side is less as the angle of attack gets more severe as the diffuser blade gets closer to the wheel disk side 31).

Regarding claim 4, the combination of Holbrook and Erwin JR. teach all of claim 4 as above, wherein a magnitude of a difference between cover disk-side and wheel disk-side angles of attack of 
Regarding claim 7, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein the guide vanes are design such that, for each axial vane height, an inlet edge angle is defined as the angle between an inlet edge tangent to a mean line at in inlet edge of the respective guide vane and a circumferential tangle through the inlet edge, wherein the inlet edge angle is smaller on the cover disk side than on the wheel disk side, wherein the inlet edge angle is in this case the mathematically positive covered angle from the circumferential tangent to the inlet edge tangent (Holbrook; Fig. 1 shows the profile angle on curvature of the diffuser blades 28, and Col. 4 lines 49-end Col. 5 lines 1-11 disclose an aerodynamic sweep of the diffuser blades, and Col. 5, lines 43-66 discuss how either the leading edge or trailing edge portions of the diffuser blades can be 'twisted' as claimed).

Regarding claim 8, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein the guide vanes are designed such that an angle between a tangent to the mean line in the inlet edge region and a profile chord is smaller on the cover disk side than on the wheel disk side (Holbrook Fig. 2 shows the wheel disk side of the impeller and the increasing angle of attack which requires the angle of attack to start small and increase down the length of the diffuser vane).

Regarding claim 9, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein the guide vanes have in an inclination such that, on the cover disk side an inlet edge, in relation to a wheel disk-side inlet edge, is offset counter to the direction of rotation of the impeller by at least 10% of the axial channel width of the diffuser (Holbrook Fig. 3-6 show that the inlet edge of the diffusers are offset at least 10% of the axial channel width).

Regarding claim 10, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein the guide vanes are designed such that an offset counter to the direction of rotation of the impeller at an outlet edge from the cover disk side in relation to the wheel disk side is smaller than at an inlet edge (Holbrook Fig. 5).

Regarding claim 11, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein an axial profile of the guide vanes of the diffuser from the cover disk side to the wheel side is of continuously curved form (Holbrook Fig. 3-6).

Regarding claim 12, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein the impeller has such a three-dimension configuration that, at least in that third of the extent in that third of the extend of the rotor blades along the main flow direction which is furthest downstream, and axial projection of a cover disk-side rotor blade track and a wheel disk-side rotor blade track has at least a projection, from the cover disk-side rotor blade track to the wheel disk-side rotor blade track, of at least a surface area of > 5% in relation to the cover disk-side rotor blade track surface (Holbrook does not discuss a twist of the rotor blades and therefore the rotor blade track would share a surface area of at least 5% as claimed).

Regarding claim 13, the combination of Holbrook and Erwin JR. teach all of claim 1 as above, wherein the diffuser has such a three-dimensional configuration that, in at least that third of the extent of the guide vanes along the main flow direction which is further upstream, and axial projection of cover disk-side guide vane track and a wheel disk-side guide vane track has at least a projection, from the cover disk-side guide vane track to the wheel disk-side guide vane track, of at least a surface area > .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holbrook and Erwin JR. in view of Bessho (US Patent 10,066,638 B2).

Regarding claims 5 and 6,
The combination of Holbrook and Erwin JR. teach all of claim 1 as above.

However, Holbrook nor Erwin JR. teach or suggest; wherein a quotient of axial channel width of the diffuser equipped with vanes and maximum impeller outlet diameter is greater than 0.04, or wherein a quotient of axial channel width of the diffuser equipped with vanes and axial channel width of the impeller at the maximum impeller outlet diameter is less than 0.95.

Bessho teaches a step amount on the diffuser section that is set to be 5 to 30% the diffuser outlet diameter and shown to be about 95% of the total impeller outlet edge (Figs. 2A-2C) to increase the outlet pressure and decrease velocity of the flow (Col. 1, lines 35-40) and is usable in a diffuser arrangement with a plurality of diffuser vanes (Col. 6, lines 29-38), and the quotient of the axial channel width of the diffuser compared to the maximum impeller outlet diameter would be greater than 0.04 and the same would be less than 0.95.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination diffuser of Holbrook and Erwin JR. with the narrowed axial length (between the shroud side disk and the hub side disk) as shown in Bessho with the narrowed steps as shown in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0345825 A1 discloses an impeller with a blades that have an axial twist that share at least 5% of the impeller footprint.
US Patent 9,551,355 B2 discloses a diffuser with detachable vanes with the diffuser blades having a slight twist to them.
US PGPUB 2017/0261001A1 discloses a diffuser passage with a restriction element.
EP 2,650,546 A1 discloses diffuser blades with a three-dimensional twist.
US PGPUB 2008/0038114 A1 discloses a diffuser with a three-dimensional twist.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745